IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00148-CR
No. 10-06-00149-CR
 
Daniel Lee Schinzing,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the County Court at Law No.
1
Johnson County, Texas
Trial Court Nos T200501480 and
T200501481
 

MEMORANDUM  Opinion

 
          Daniel Lee Schinzing was convicted in
municipal court of two charges of failure to appear.  See Tex. Pen. Code Ann. § 38.10(a), (e)
(Vernon 2003).  He appealed to the statutory county court where he was again
convicted following a trial de novo before the court.  The court assessed
Schinzing’s punishment at a $100 fine in each case.  Schinzing claims in his
sole issue in each appeal that these convictions are improper because he was
not charged by indictment or information.
          Article 4.03 of the Code of Criminal
Procedure provides in pertinent part that this Court does not have jurisdiction
in such a case if the fine imposed by the statutory county court “does not
exceed one hundred dollars, unless the sole issue is the constitutionality of
the statute or ordinance on which the conviction is based.”  Tex. Code Crim. Proc. Ann. art. 4.03 (Vernon
2005).
          The fines imposed in these cases do
not exceed $100 and Schinzing is not challenging the constitutionality of
section 38.10 of the Penal Code, on which his convictions are based. 
Therefore, we dismiss these appeals for want of jurisdiction.[1] 
See Preston v. State, 145 S.W.3d 683, 684 (Tex. App.—Corpus Christi 2004,
no pet.); Boyd v. State, 11 S.W.3d 324, 325 (Tex. App.—Houston [14th
Dist.] 1999, no pet.).
PER CURIAM
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Appeals dismissed
Opinion delivered and
filed May 2, 2007
Do not publish
[CR25]
 
 




[1]
          Schinzing’s appeals in cause
nos. 10-06-146-CR and 10-06-147-CR remain pending because the fines in those
cases exceed $100.